Citation Nr: 1040552	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-15 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for diverticulitis, post-bowel 
resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1979 to 
December 1992.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  
In that decision, the RO denied a claim of service connection for 
service connection for diverticulitis, post-bowel resection.  

In March 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

At the March 2010 hearing, the Veteran stated he had diarrhea, 
constipation and abdominal pain while in the military 
(Transcript, p 4).  He had a colonoscopy at the hospital at 
Seymour Johnson Air Force Base (AFB) (Transcript, p 4-5).  He 
thought that the hospital there "misdiagnosed" the colonoscopy 
or that time period was when his diverticulitis problems 
originated.  Id.  The Veteran did not know when his colonoscopy 
in service took place, but it was at Seymour Johnson AFB hospital 
(Transcript, p 9).  He guessed it was in the late 1980s or early 
1990s.  Id.  He said he has always had stomach problems 
(Transcript, p 10).  He took many different over-the-counter 
products to treat the problem while in service.  Id.  He also has 
gastroesophageal reflux (Transcript, p 11).  

On his October 1992 separation examination, the Veteran reported 
frequent indigestion since 1987 which he treated with Tums.  This 
problem occasionally recurred.  The last recurrence was October 
25, 1992.  The Veteran was currently asymptomatic and there were 
no sequelae.  

The Veteran has submitted many post-service records which detail 
his diverticulitis since 1998.  A February 1998 record shows the 
Veteran was to be admitted to the hospital for diverticulitis.  
Another record from the same month shows an assessment of healing 
diverticulitis after the Veteran suffered left lower quadrant 
pain with chills and a fever.  In March 1998, Dr. Flanders 
diagnosed diverticulitis and colon polyps in an operative report.  

Dr. Barker again assessed diverticulitis in November 2004 after 
the Veteran reported abdominal pain for the past three days.  In 
another admission note from December 2004, the Veteran stated he 
had been having attacks of diverticulitis for the last seven 
years.  He related that he was once hospitalized by Dr. 
Christensen and recommended for surgery, however, he refused 
surgery and the episode resolved.  Chronic diverticulitis was 
diagnosed a December 2004 discharge summary for diverticulitis 
shows the Veteran underwent a laparoscopic sigmoid colectomy.  A 
May 2006 record also shows the Veteran had another colonoscopy 
and a polyp removed.  

On remand, records regarding the Veteran's treatment at Seymour 
Johnson AFB medical facility should be obtained.  In a February 
2008 statement, the Veteran asserted that "examinations and 
scopes" were completed at Seymour Johnson AFB hospital in the 
late 1980s or early 1990s.  He was on active duty at the time.  

Additionally, with any necessary assistance from the Veteran, the 
results of his latest colonoscopy at Tanner Clinic (scheduled for 
April 2010) should be obtained.  (Transcript, p 6.)  

Finally, the Veteran should receive a VA examination to determine 
the nature and etiology of his diagnosed diverticulitis.  

Accordingly, the case is REMANDED for the following action:  

1.  Request the Veteran's medical records 
from the medical facility at Seymour Johnson 
AFB.  The Veteran stated he received a 
colonoscopy and other treatment at the 
facility sometime between the late 1980s and 
early 1990s (he separated in December 1992).  
A negative reply is requested and should be 
documented in the file.  

2.  With any necessary assistance from the 
Veteran, obtain the results from his April 
2010 colonoscopy at Tanner Clinic.  A 
negative reply is requested and should be 
documented in the file.  

3.  Schedule the Veteran for a VA 
examination.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the examination.  
The examiner should determine the nature and 
etiology of the Veteran's diverticulitis, 
post bowel resection.  

The examiner should indicate whether it is at 
least as likely as not that diverticulitis 
had its clinical onset in service or is 
otherwise related to active duty.  The 
examiner should reference the February 1998 
clinical records reflecting treatment for 
diverticulitis and the October 1992 
separation examination where he stated he had 
indigestion problems in service.  The 
rationale for all opinions should be 
provided.  

4.  Re-adjudicate the Veteran's claim for 
service connection for diverticulitis, post 
bowel resection.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

